Citation Nr: 0904632	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  94-48 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for pigmented nevi, with 
dysplastic changes, to include as secondary to exposure to 
ionizing radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The appellant served on active duty from September 1945 to 
March 1949.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Chicago, 
Illinois, VA Regional Office (RO).  

The appellant was afforded a personal hearing before a 
hearing officer at the RO in April 1996.  A transcript of the 
hearing has been associated with the claims file.  

This case has previously come before the Board.  Most 
recently, in December 2003, the matter was remanded to the 
agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The appellant was exposed to ionizing radiation during 
service.

2.  The competent evidence of record does not show that the 
veteran's pigmented nevi, with dysplastic changes, are due to 
his military service, including his inservice exposure to 
ionizing radiation.


CONCLUSION OF LAW

Pigmented nevi, with dysplastic changes, are not due to 
exposure to ionizing radiation, and were not incurred or 
aggravated in service and may not be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The March 2001 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  This letter also informed the veteran of the 
evidence not of record that was necessary to substantiate the 
claim; that VA will seek to provide; and that he was expected 
to provide.  The veteran was also sent a letter regarding the 
appropriate disability rating or effective date to be 
assigned in March 2006.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, 487 F.3d at 889.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  A VA opinion is of record.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant). 

Criteria & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2008).

Diseases presumptively service connected for radiation- 
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer 
from one the presumptive conditions listed in 38 C.F.R. § 
3.309(d)(2), the veteran may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if the 
veteran suffers from a radiogenic disease and claims exposure 
to ionizing radiation in service.  Under 38 C.F.R. § 3.311, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 
3.311(b)(2).  Section 3.311(b)(5) requires that colon cancer 
become manifest 5 years or more after exposure.  38 C.F.R. § 
3.311(b)(5).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2) (2008).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that service connection for renal 
canal cell carcinoma of the kidney as a result of exposure to 
ionizing radiation in service was granted in an August 1994 
Board decision.  Thus, VA has conceded exposure to ionizing 
radiation during service.  However, in order to obtain 
benefits based on presumptive service connection for 
radiation exposed veterans, a veteran must have contracted 
one of the diseases listed at 38 C.F.R. § 3.309(d).  In this 
case, the disorder for which service connection is being 
sought, pigmented nevi, with dysplastic changes, is not a 
listed radiogenic disease, and thus, presumptive service 
connection is not available.  

The Board has also considered whether direct service 
connection for pigmented nevi, with dysplastic changes, is 
warranted.  See Ramey v. Gober, 120 F. 3d 1239, 1244 (Fed. 
Cir. 1997).  The Board finds that the competent and probative 
evidence establishes that the appellant's pigmented nevi, 
with dysplastic changes, are not related to service, to 
include exposure to ionizing radiation in service.  

Service treatment records are negative for pigmented nevi.  
An August 2001 private pathology report shows dysplastic nevi 
syndrome, and as noted in an August 2008 VA opinion, the 
dysplastic nevi were first identified in 1993, many years 
post service.  The Board notes that a significant lapse in 
time between service and post service medical treatment may 
be considered as part of the analysis of a service connection 
claim and weighs against the claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The August 2008 physician stated 
that there was no clear link between the development of 
dysplastic nevi and exposure to ionizing radiation and that 
it was unlikely that the appellant's skin disorder, apart 
from the service-connected basal cell carcinoma, was 
attributable to in-service exposure to ionizing radiation.  

The August 2008 VA physician further noted that dysplastic 
nevi may progress into melanomas, though did not always do 
so, and were acquired melanocytic lesions of the skin whose 
clinical and histological definitions were controversial and 
still evolving, both inherited or sporadic.  Causative 
factors for dysplastic nevi were noted to be unknown, and 
although ultraviolet radiation was thought to be both an 
initiator and a promoter in the transformation of melanocytes 
into atypical moles, and data from Japan assembled by the 
national Institute of Health for the Interactive 
Radioepidemiological Program (IREP) was noted to regard 
melanoma as having a dose response, the VA physician noted no 
mention of ionizing radiation as one of the causative factors 
in the reviewed literature.  The physician further noted that 
while the appellant's private physician's assistant felt that 
dysplastic nevi was directly related to radiation, as 
reflected in letters dated in July 1996 and January 1997, the 
literature cited by the physician's assistant in support of 
that opinion contained no mention of a link to ionizing 
radiation exposure.  The VA physician specifically stated 
that peer reviewed literature did not establish a clear link 
between dysplastic nevi and ionizing radiation.  The 
physician further stated that in this case, there was no 
epidemiological or biomolecular evidence for a dose response 
and dysplastic nevi and ionizing radiation.  The examiner 
added that while ionizing radiation was considered by many to 
be a factor in the pathogenesis of melanoma, and while 
dysplastic nevi sometimes underwent malignant transformation 
into melanoma, there was no solid scientific support to the 
appellant's contention that his dysplastic nevi was 
attributable to exposure to ionizing radiation.  

A determination as to whether dysplastic nevi are related to 
service requires competent evidence.  The appellant is 
competent to report his symptoms.  As a layman, however, his 
opinion alone is not sufficient upon which to base a 
determination as to a relationship between service and 
current disability.  Rather, the Board must weigh and assess 
the competence and credibility of all of the evidence of 
record, to include the opinions to the contrary.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the opinion of the VA medical doctor and Chief of Public 
Health & Environmental Hazards.  In comparing positive and 
negative evidence, the Board may favor the opinion of one 
competent medical professional over that of another, as long 
as an adequate statement of reasons and bases is provided.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Moreover, 
the United States Court of Appeals for Veterans Claims 
(Court) has declined to adopt a "treating physician rule" 
under which a treating physician's opinion would 
presumptively be given greater weight than that of a VA 
examiner or another doctor.  See Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  It is the Board's fundamental 
responsibility to evaluate the probative value of all medical 
and lay evidence of record.  See Owens, Gabrielson v. Brown, 
7 Vet. App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) [observing that the evaluation of 
medical evidence involves inquiry into, inter alia, the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches].  The 
August 2008 VA opinion is remarkably detailed and includes a 
complete rationale for the opinion that was provided.

In sum, the appellant does not have a disease listed at 38 
C.F.R. § 3.309(d), and the competent and probative evidence 
establishes that pigmented nevi, with dysplastic changes, are 
not related to service, to include exposure to ionizing 
radiation in service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

Service connection for pigmented nevi, with dysplastic 
changes, to include as secondary to exposure to ionizing 
radiation, is denied.


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


